Citation Nr: 0326197	
Decision Date: 10/03/03    Archive Date: 10/15/03	

DOCKET NO.  99-15 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for a total knee 
replacement with status post arthroscopic repair, medial 
meniscus, with a history of left kneecap injury with 
patellectomy and mild degenerative joint disease, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel



INTRODUCTION

The veteran served on active duty from May 1945 to May 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1999 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran failed to attend her scheduled hearing in May 
2003.


FINDING OF FACT

The residuals of the service-connected total knee 
replacement, status post arthroscopic repair of the medial 
meniscus, with a history of left kneecap injury with 
patellectomy and mild degenerative joint disease (hereafter 
referred to as the service-connected left knee disorder) 
includes severe pain and limitation of motion caused by pain.


CONCLUSION OF LAW

The criteria for an increased evaluation of 60 percent for 
the service-connected left knee disorder have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.20, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5055, 
5257, 5260, and 5261 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In July 1997, the veteran filed a claim seeking an increased 
evaluation for her service-connected left knee disorder.  
Medical records were obtained by the RO, including treatment 
of the service-connected left knee disorder.  


On VA examination in December 1997, the examiner noted the 
history of the veteran's left knee disorder during her 
military service.  In July 1997, the veteran underwent a left 
total knee replacement.  It was indicated that five months 
following her left knee total replacement she was doing 
"quite well."  The veteran reported that she had gained 
approximately 135 degrees of flexion but that she was having 
some swelling and discomfort.  She noted having a "hot wire 
feeling" which runs through her knee from the lateral to 
medial side.  

Physical examination of the knee revealed no particular 
tenderness to palpation about either knee, particularly over 
the joint lines.  The right knee had from 0 to 145 degrees of 
flexion and the left had from 0 to 120 degrees of flexion.  
Both knees were found to be stable in all planes.  The 
examiner was unsure why the veteran was having very brief 
attacks of pain in her knee.

On VA examination in October 1998, the veteran noted 
discomfort in her knee.  Examination of the knees revealed 
that the left knee was somewhat enlarged compared to the 
right.  Multiple scars in the left knee were noted.  The 
right knee had from 0 to 140 degrees of flexion and the left 
knee had from 0 to 128 degrees of flexion.  The diagnosis 
indicated a status post left total knee replacement.  The 
examiner noted the veteran had very good range of motion for 
a total knee replacement.  It was indicated that her knee was 
stable and that although she did have some discomfort with 
weather, she appeared to have little in the way of pain.

In her notice of disagreement dated April 1999, the veteran 
noted swelling in her left knee and pain that hurts 
constantly, not just when the weather was cold.  She contends 
that a higher evaluation was warranted.  In her substantive 
appeal of July 1999, she indicates severe pain associated 
with her service-connected disorder.  She also contends that 
her physicians have indicated that her condition is worse 
than the rating schedule indicates.

Additional outpatient treatment records were obtained 
continuing to note sporadic treatment for the left knee 
disorder.  On VA examination in December 1999, it was 
indicated that the veteran walked with essentially a normal 
gait.  The veteran was noted to be physically quite active 
and self-supporting.  It was reported that the veteran walked 
quite a bit every day and was able to negotiate stairs.

On VA examination in October 2001, the veteran indicated that 
it was "a hassle" for her to squat.  She noted discomfort in 
the anterior aspect of her left knee.  She had no locking, 
giving way, or swelling.  She complained of a feeling of 
tightness whenever she stayed in one position for a prolonged 
period of time.  X-ray studies of the left knee revealed a 
total knee replacement in excellent position without evidence 
of loosening.  Both knees were found to be stable in all 
planes.  The right knee had from 0 to 140 degrees of motion 
and the left knee had from 0 to 125 degrees of motion.  The 
veteran complained of having pain or discomfort in cold 
weather, particularly at night.  A slight loss of motion in 
the knee itself, which makes it difficult for the veteran to 
squat, was noted.

Additional outpatient treatment records were obtained by the 
RO noting sporadic treatment for her service-connected 
disorder.  In an outpatient treatment report dated April 
2002, the veteran reiterated that she wanted the record to 
show that she had stiffness and discomfort in the knee with 
inclement weather.  The veteran's representative submitted 
written argument in April and September 2003.


Preliminary Matter: Duties to Notify & To Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  

VA has issued final rules to amend adjudication regulations 
to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  

The Board has taken no development of the evidence pursuant 
to 38 C.F.R. § 19.9(a)(2) in this case.  Thus, the decision 
by the United States Court of Appeals for the Federal Circuit 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), is not applicable.  

After reviewing the record and the claims folder, the Board 
finds that there has been compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in the case includes multiple examination reports, 
outpatient treatment records, and the veteran's statements.  
Significantly, no additional pertinent evidence has been 
identified by the veteran as relevant to the issue on appeal.  

Moreover, in the supplemental statement of the case issued in 
April 2002 and the letter from the RO to the veteran dated 
September 2001, the veteran was effectively furnished notice 
of the types of evidence necessary to substantiate her claim 
as well as the types of evidence VA would assist her in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Furthermore, the veteran has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to an increased evaluation.  

The discussions in the rating decision, statement of the 
case, and supplemental statements of the case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought.  The Board 
therefore finds that notice requirements of the new law and 
regulation have been met.


Criteria 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate Diagnostic Codes 
identify the various disabilities.  

Arthritis due to trauma, substantiated by X-ray findings, 
will be rated as degenerative arthritis under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  Degenerative arthritis 
(Diagnostic Code 5003) established by X-ray findings will be 
rated on the basis of limitation of motion of the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by a 
finding such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  With X-ray evidence of 
involvement of two or more major joints, or two or more minor 
joint groups, with occasional incapacitating exacerbations, a 
20 percent evaluation is possible in the absence of 
limitation of motion.  The 20 percent and 10 percent rating, 
based on X-ray findings, will be not combined with ratings 
based on limitation of motion under Diagnostic Code 5003.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261 (limitation of 
extension of the leg), extension of the knee limited to 45 
degrees warrants a 50 percent evaluation.  Extension limited 
to 30 degrees warrants a 40 percent evaluation, extension 
limited to 20 degrees warrants a 30 percent evaluation, 
extension limited to 15 degrees warrants a 20 percent 
evaluation, extension limited to 10 degrees warrants a 
20 percent evaluation, and extension limited to 5 degrees 
warrants a noncompensable evaluation.  

Limitation of flexion of the leg under Diagnostic Code 5260 
warrants a 30 percent evaluation when flexion is limited to 
15 degrees, a 20 percent evaluation when flexion is limited 
to 30 degrees, a 10 percent evaluation when flexion is 
limited to 45 degrees, and a noncompensable evaluation when 
flexion is limited to 60 degrees.  In this case, generally 
good ranges of motion have been indicated. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (other 
impairment of the knee), with severe recurrent subluxation or 
lateral instability, a 30 percent evaluation is warranted.  
Moderate recurrent subluxation or lateral instability 
warrants a 20 percent evaluation, and slight recurrent 
subluxation or lateral instability warrants a 10 percent 
evaluation.

In VAOPGCPREC 23-97, the VA General Counsel (General Counsel) 
held that a veteran who has arthritis and instability of the 
knee may be rated separately under Diagnostic Codes 5003 and 
5257.  However, the General Counsel noted that a separate 
rating must be based upon additional disability.  

When a knee disorder has been rated under Diagnostic 
Code 5257, the veteran must also have limitation of motion 
under Diagnostic Code 5260 or 5261 in order to obtain the 
separate rating for arthritis.  If the veteran does not at 
least meet the criteria for a zero percent rating under 
Diagnostic Code 5260 or Diagnostic Code 5261, there is no 
additional disability for which a rating may be assigned.  


Analysis

In this case, the Board has considered whether the veteran is 
entitled to separate ratings under Diagnostic Codes 5003 and 
5257.  However, numerous VA evaluations, including the most 
recent, have failed to objectively confirm recurrent 
subluxation or lateral instability.  Accordingly, an 
evaluation under Diagnostic Code 5257 is inappropriate.  

In the rating decision, the RO correctly evaluated the 
veteran's condition under 38 C.F.R. § 4.71a, Diagnostic 
Code 5055 (knee replacement).  Under this diagnostic code, 
prosthetic replacement of the knee joint for one year 
following implantation of a prosthesis warrants a 100 percent 
evaluation.  With chronic residuals consisting of severe 
painful motion or weakness in the affected extremities, a 
60 percent evaluation is warranted.  With intermittent 
degrees of residual weakness, pain or limitation of motion, 
the VA is to rate by analogy to Diagnostic Codes 5256, 5261, 
or 5262.  The minimal rating is 30 percent.

Based on a complete review of the medical evidence of record, 
the Board believes that a 60 percent evaluation for this 
disorder is warranted under Diagnostic Code 5055.  The 
veteran has contended that she has severe painful motion and 
weakness in the affected areas.  While the VA examinations of 
record continue to indicate that the total knee replacement 
was a success, the Board must consider the veteran's 
subjective complaints in the evaluation of the knee disorder 
under Diagnostic Code 5055.  Though the veteran is clearly 
mobile, her difficulties are cited within both the VA 
examination reports and outpatient treatment records.  

Given a review of the veteran's contentions, the outpatient 
treatment records, and the VA examination reports, the Board 
believes that a 60 percent evaluation is the most appropriate 
under the circumstances in this case when giving the veteran 
all reasonable doubt.  The VA examiner himself, within the 
October 2001 VA examination report, appears to imply within 
his report that a 30 percent evaluation may not fully 
compensate the veteran for the disability to the left knee.  
Such facts only support the veteran's case.

The Board has considered whether to assign the veteran a 
separate disability evaluation for her knee based on 
arthritis or whether she is entitled to a higher disability 
evaluation than 60 percent.  However, without taking into 
consideration all of the difficulties the veteran has 
associated with her left knee disorder, the 60 percent 
evaluation could not be justified.  

It is important for the veteran to understand that not all of 
the medical evidence of record clearly supports the 
conclusion that she is entitled to a 60 percent evaluation 
for her service-connected disorder.  However, the Board 
believes that in providing the veteran with all reasonable 
doubt, a 60 percent evaluation can be justified.  Based on 
the evidence cited above, the Board finds no basis to award 
the veteran either an evaluation beyond 60 percent for her 
service-connected knee disorder or a separate evaluation 
based on arthritis or recurrent subluxation or instability 
caused by her knee disorder.  

The Board has considered all of the potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, there is no 
section that provides the basis upon which to assign an 
increased evaluation beyond 60 percent for the reasons 
discussed therein.  The Board also finds no basis to evaluate 
the veteran under 38 C.F.R. § 3.321(b)(1) based on an 
extraschedular consideration.  There is no indication that 
the veteran's service-connected disability at issue at this 
time influences unemployability in ways not contemplated by 
the rating schedule.


ORDER

Entitlement to an increased evaluation of 60 percent for a 
total knee replacement, status post arthroscopic repair of 
the medial meniscus, with a history of a left kneecap injury 
with a patellectomy and mild degenerative joint disease to 
60 percent is granted, subject to the governing criteria 
applicable to the payment of monetary benefits.



                       
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

